DETAILED ACTION

Claims 1-9, 11-18 and 22-26 are pending. 
This rejection is Final. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
	
Claims 1-9, 11-15 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0303989 (BROOKS).
Claim 1 is directed to microalgal flour granules, which have at least one of the following characteristics: a multimodal particle size distribution, measured on a particle size analyser, of from 2 to 400um, flow grades, determine d according to a test A, 0.5 to 60% by weight for the oversize at 2000um, 0.5 to 60% by weight for the oversize at 1400 um,  0.5 to 95% by weight for the oversize at 800 um, a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 0.2 to 4.0 cm. 
BROOKs teaches an algal flour with a particle size [0066] can be less than 100um and spray dried [0159].  This falls within the claimed distribution of 2 to 400 um.  At [0307], high lipid containing Chlorella protothecoides grown using the fermentation methods and conditions described in Example 4 was processed into a high lipid algal flour. To process the microalgal biomass into algal flour, the harvested Chlorella protothecoides biomass was separated from the culture medium using centrifugation. The resulting concentrated biomass, containing over 40% moisture, was micronized using a high pressure homogenizer ((GEA model NS1001) operating at a pressure level of 1000-1200 Bar until the average particle size of the biomass was less than 10um. The algal homogenate was then spray dried using standard methods. The resulting algal flour (micronized algal cell that have been spray dried into a powder form) was packaged and stored until use. In [0308], it is taught that a sample of high lipid flour was analyzed for particle size. An algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean 
BROOKS does not teach a bimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to keep the particle size within the claimed distribution of 2 to 400 um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    Indeed, in [0308], it is taught that that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
It also would have been obvious to degree of wettability as BROOKS teaches that particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 
Moreover, as to the flow grades and degree of wettability, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the 



Claim 2 recites that the microalgal flour granules contains at least 80% in weight of microalgal biomass.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of at least 80%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
 

Claim 3 recites that the microalgae are of the Chlorella genus.
BROOKS teaches that the algae is of the Chlorella genus [0144]. 

Clam 4 recites that the composition has a flow grade, determined according to a test A: 0.5 to 45% by weight for the oversize at 2000 um, 0.5 to 50% by weight for the oversize at 1400 um, and 0.5 to 95% by weight for the oversize at 800 um.
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to keep the particle size within the claimed distribution of 2 to 400 um, as BROOKs teaches an algal flour 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
Moreover, as to the flow grades, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a 

Claim 5 recites that the bimodal particle size distribution, from 2 to 60 um, comprising two populations centered on 4 um and 30 um; flow grades, determined according to a test A, 30 to 60% by weight of oversize at 2000 um, 20 to 60% by weight of oversize at 1400 um, 0.5 to 20% by weight of oversize at 800 um, a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 0.2 to 2.0 cm.
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to keep the particle size within the claimed distribution of 2 to 400 um, as BROOKs teaches an algal flour 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
It also would have been obvious to degree of wettability as BROOKS teaches that particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 
Moreover, as to the flow grades and degree of wettability, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the 


Claim 6 recites that the flow grades, determined according to a test A: 35 to 45% by weight of oversize at 2000 um, 35 to 60% by weight of oversize at 1400 um, 0.5 to 20% by weight of oversize at 800 um.
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    Indeed, in [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be  10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
Moreover, as to the flow grades, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 

Claim 7 recites that the granules have a trimodal particle size distribution, from 2 to 400 um, comprising three populations centered on 4 um, 40 um and 100 um, flow grades, determined according to a test A, 0.5 to 20% by weight of oversize at 2000 um, 0.5 to 20% by weight of oversize at 1400 um, 60 to 95% of oversize at 800 um, a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 2.0 to 4.0 cm.
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    Indeed, in [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 

IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
It also would have been obvious to degree of wettability as BROOKS teaches that particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 


Claim 8 recites that the granules have an aerated bulk density of 0.30 to 0.50 g/ml.
In [0173], it is taught that the slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour. Thus, it would have been obvious to vary the aerated bulk density. 
2/g.
Claim 11 recites that the granules have a specific surface area according to the BET method of 0.50 to 0.70 m2/g.
Claim 12 recites that the granules have a specific surface area according to the BET method of 0.15 to 0.25 m2/g.
As to claims 9 and 11-12, BROOKS does teach that the size and properties of the particles can vary. Indeed, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to keep the particle size within the claimed distribution of 2 to 400 um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    In [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 


Claim 13 recites that the granule have a dispersibility in water reflected by: a bimodal particle size distribution having two populations centered on 0.4 and 4 um, a Zeta potential of -45 mV for a pH >5 and a pI of 2.4.
As to claim 13 and the zeta potential to determine the stability and coalescence and/or aggregation states of a colloidal system,  BROOKS does teach that the particles are preferably in the form of a micronized homogenate [0165]. If left to stand, some of the smaller particles may coalesce 
Again, the applicant has also chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
	Claim 14 recites that the percentage of lipid is at least 25% by dry weight.
Brooks teaches that algal biomass containing at least 15% oil by dry weight and even at least 40% oil by dry weight [0145].

Claim 15 recites that the percentage of intact cells is 5% to 95%.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of 5 to 95%. 


Claim 22 recites a food product obtained according to the process of claim 16.
Claim 23 recites that the product is selected from the group consisting of soup, sauce, condiment, ice-cream, dehydrated eggs, dough, bread, cake, cookie, or dry baked-good mix.
As to claims 22-23, BROOKS teaches that the algae can be used to produce sauces, soups, drinks, salad dressings, butters, spreads and the like in which oil contributed by the biomass forms an emulsion with other liquids [0232].

Claim 25 recites that the percentage of intact cells is 25% to 75%.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of 25 to 75%. 

Claim 25 recites that the microalgal flour granules of the Chlorella genus, wherein the percentage of intact cells in the granules is 5% to95%, and which have at least one of the following characteristics: a multimodal particle size distribution, measured on a particle size analyser, of from 2 to 400um, flow grades, determined according to a test A, 0.5 to 60% by weight for the oversize at 2000um, 0.5 to 60% by weight for the oversize at 1400 um,  0.5 to 95% by weight for the oversize at 800 um, a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 0.2 to 4.0 cm. 
BROOKs teaches an algal flour with a particle size [0066] can be less than 100um and spray dried [0159].  This falls within the claimed distribution of 2 to 400 um.  At [0307], high lipid containing Chlorella protothecoides grown using the fermentation methods and conditions described in Example 4 
BROOKS does not teach the claimed properties. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the properties of the powder. 
Moreover, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to keep the particle size within the claimed distribution of 2 to 400 um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    Indeed, in [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 

IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
It also would have been obvious to degree of wettability as BROOKS teaches that particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 
Moreover, as to the flow grades and degree of wettability, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Claim 26 recites that the percentage of lipid is less than 10% by dry weight. 
In [0174], BROOKS teaches that the lipid content of algal flour can vary in terms of amount and type present depending on the amount found in the algal biomass. 
Thus, it would have been obvious to vary the amount of lipids, including less than 10%, based on the type of biomass used. 


	
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
At the outset, it is noted that the claimed invention is directed to microalgal algal flour defined not by their structure but largely by the properties of the flour with the exception that claim 2 recites that the flour contains at least 80% in weight of microalgal mass.  Claim 3 recites the flour is of the Chlorella genus.  Claim 26 recites that the percentage of lipid is less than 10% by dry weight.  With this in mind, it is noted that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
The published version of the present application shows that the flours are preferably produced form Chlorella protothecoides [0057], heterotrophically grown in the dark [0057], concentrated [0076], and dried [0078] and spray dried [0079]. BROOKS teaches the same species, same culture conditions, um.  At [0307], high lipid containing Chlorella protothecoides grown using the fermentation methods and conditions described in Example 4 was processed into a high lipid algal flour. To process the microalgal biomass into algal flour, the harvested Chlorella protothecoides biomass was separated from the culture medium using centrifugation. The resulting concentrated biomass, containing over 40% moisture, was micronized using a high pressure homogenizer ((GEA model NS1001) operating at a pressure level of 1000-1200 Bar until the average particle size of the biomass was less than 10um. The algal homogenate was then spray dried using standard methods. The resulting algal flour (micronized algal cell that have been spray dried into a powder form) was packaged and stored until use. In [0308], it is taught that a sample of high lipid flour was analyzed for particle size.
While the claims may characterize the flour with properties not taught or recognized by BROOKS, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Moreover, while the applicant argues that BROOKS does not specifically teach optimizing to applicant’s recited ranges, BROOKS teach the structural features that result in these features and provides motivation as to why one skilled in the art would want to vary and optimize these features.  The Patent Office is not required nor has the facilities to determine whether a composition satisfies a particular test. Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re 
It is the Examiner’s position that the claims remain unpatentable in view of Brooks as noted above and in light of the remarks that follow: 
The applicant argues that independent claims 1 and 25 recite that the microalgal flour granules have “a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 0.2 to 4.0 cm.” It is alleged that contrary to the assertion of the Office Action, Brooks paragraph [0308] and Figs. 5a-5 c do not teach that particle size and amount of mixing/homogenization can influence how the powder disperses.
However, wettability is the ability of a liquid to maintain contact with a solid surface, and it is controlled by the balance between the intermolecular interactions of adhesive type (liquid to surface) and cohesive type (liquid to liquid). BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. 

The applicant also argues that claim 8 recites granules “which have an aerated bulk density of 0.30 to 0.50 g/ml” and nowhere does Brooks teach the claimed “aerated bulk density of 0.30 to 0.50 g/ml” of microalgal flour, or that any other factors affect the degree of “aerated bulk density” of microalgal flour.
In response to applicant’s argument, it is noted that Mueller, Package Optimization Model, Thesis, 2010, Master of Engineering in Engineering and Industrial Management, um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    In [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. Thus, it would have been obvious to vary the bulk density and aerated bulk density as BROOKS teaches varying the particle size. 
With respect to claims 9, 11, and 12, it is alleged that Brooks does not teach that particle size impacts dispersion. Brooks does not teach anything about “specific surface area.”.  At [0180], Algal flour can be used to formulate reconstituted food products by combining flour with one or more edible ingredients and liquid, such as water. The reconstituted food product can be a beverage, dressing (such as salad dressing), sauce (such as a cheese sauce), or an intermediate such as a dough that can then be baked. In some embodiments, the reconstituted food product is then subjected to shear forces such as pressure disruption or homogenization. This has the effect of reducing particle size of the algal flour in the finished product because the high oil content of the flour can cause agglomeration during the surface area is the means by which a solid interacts with its surroundings, be it gas, liquid or other solids. As particle size decreases, the surface area per unit volume (or mass) increases. Thus, it would have been obvious that BROOKS also varies the specific surface area by varying the particle size. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                            
/AMBER R ORLANDO/               Supervisory Patent Examiner, Art Unit 1791